Citation Nr: 1211026	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for a broken front upper tooth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  In June 2007, the RO denied the Veteran's claim for service connection for PTSD.  In March 2008, the RO denied the Veteran's claim for service connection for a broken front upper tooth.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for PTSD in July 2004 and April 2005; he was notified of these decisions, but did not appeal them.  

2.  Evidence associated with the claims file since the most recent denial in April 2005, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for service connection.  

3.  The Veteran does not have a missing front tooth resulting from service trauma. 


CONCLUSIONS OF LAW

1.  The July 2004 and April 2005 RO decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been submitted with respect to the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Entitlement to service connection for a broken front tooth for purposes of payment of disability compensation is precluded by law.  38 U.S.C.A. §§ 1110, 1712, 5107, 7104(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that he has submitted new and material evidence that is sufficient to reopen his claim for PTSD.  

In July 2004, the RO denied a claim for service connection for PTSD.  The Veteran did not appeal the denial of his claim, and the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2011).  In April 2005, the RO again denied a claim for service connection for PTSD.  The Veteran did not appeal the denial of his claim, and the RO's decision became final.  Id.  

In January 2007, the Veteran filed to reopen his claim for service connection.  In June 2007, the RO denied the claim, after the RO determined that new and material had not been received.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in April 2005.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The regulations governing PTSD were recently amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

For claims to reopen a previously denied service connection PTSD claim, new and material evidence will be required as the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity." 

The evidence of record at the time of the RO's April 2005 decision included the Veteran's service treatment reports.  This evidence showed that the Veteran was not treated for psychiatric symptoms, or diagnosed with a psychiatric disorder, during service.  The Veteran's separation examination report, dated in October 1970, showed that his psychiatric condition was clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA outpatient treatment reports, dated in 2004.  This evidence included Axis I diagnoses of amphetamine dependency, polysubstance dependency, PTSD, and depressive disorder NOS (not otherwise specified), and showed participation in PTSD group therapy.  

The Veteran's discharge (DD Form 214) and his personnel file (DA Form 20) show that he served in Vietnam with an artillery unit between August 1969 and October 1970, and that his military occupation specialty was field artillery crewman.  

At the time of the RO's April 2005 decision, participation in combat was not established, there was no verified stressor, and there was no competent evidence of a nexus between PTSD the Veteran's service.  

Evidence received since the RO's April 2005 decision consists of VA progress notes, dated between 2005 and 2009, and a statement from a private social worker, S.C., dated in November 2008.  In S.C.'s statement, she asserts that the Veteran has PTSD related to his service.  The "problem lists" in some VA progress notes include PTSD.  

In an affidavit, dated in April 2009, the Veteran asserted that he was exposed to a number of stressors while in Vietnam, to include participation in combat, and that his duties included being an artilleryman at a "fire base Charlie 2, near Quang Tri," being a forward artillery observer, and going out on patrols. 

This evidence, that was not of record at the time of the April 2005 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, S.C.'s statement is competent evidence of PTSD, and the Veteran has submitted a statement regarding in-service stressors involving "fear of hostile military or terrorist activity."  The claim is therefore reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  As such, the Board finds that new and material evidence has been submitted, and the Veteran's previously denied claim of entitlement to service connection for PTSD is reopened.  


II.  Service Connection

The Veteran is claiming entitlement to service connection for dental disability.  The Veteran claims that he broke his front upper tooth while jumping into a foxhole in Vietnam one month after he arrived in Vietnam, at "Base Camp Charlie 2 near Quang Tri."  He states that he reported his injury during his last physical examination.  See Veteran's statement (VA Form 21-4138), received in November 2007. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712  (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2011).  

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011). 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

The Board first notes that the issue on appeal does not include a claim for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

Furthermore, it is unclear whether the Veteran participated in combat, and whether he is eligible for the special considerations afforded to combat veterans.  See 38 U.S.C.A. § 1154 (West 2002); VAOPGCPREC 12-99, 65 Fed. Reg. 6256 -6258 (2000).  However, and in any event, the Court has held that 38 U.S.C.A. § 1154  does not alter the fundamental requirements of a diagnosis and a nexus to service.  Kessel v. West, 13 Vet. App. 9 (1999); Libertine v. Brown, 9 Vet. App. 521 (1996).  In this case, as discussed infra, the Veteran is not shown to have sustained compensable "dental trauma" to his front tooth in service, or to have one of the dental disorders listed under 38 C.F.R. § 4.150, therefore a compensable dental condition is not shown, and the issue of participation in combat is moot.  See e.g., Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998). 

The Veteran's service treatment reports indicate that between September and October of 1970, he had a fractured #9 (front) tooth, for which he received a temporary steel crown from Company B (med), 75th Support Battalion.  Independent research indicates that this unit was in Vietnam at the time.  The Veteran's separation examination report, dated in October 1970, does not indicate that tooth #9 was missing, or irregular in any way.  

As for the post-service medical evidence, it consists of VA progress notes, dated between 2004 and 2009; this evidence does not contain any relevant findings.  

The Board finds that the claim must be denied.  In this case, the Veteran fractured his front tooth during service, which was repaired with a crown.  There is no evidence to show that the Veteran has one of the dental disorders listed under 38 C.F.R. § 4.150, and there is therefore no basis for an award of compensation based on the Veteran's claim of a broken front tooth.  Given the foregoing, the evidence does not show that the Veteran sustained compensable "dental trauma" in service.  As the Veteran does not have a compensable dental disorder, there is no basis for an award of compensation based on the Veteran's claim.  Accordingly, the claim must be denied. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492(1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that service connection is warranted for a broken front tooth due to service, which ended in 1970.  In this case, when the Veteran's service medical records (which show only a fractured front tooth (#9) which was repaired with a crown), and his post-service medical records are considered (which contain no relevant evidence), the Board finds that the medical evidence outweighs the Veteran's contention that he has a dental disability due to dental trauma as a result of his service.  The Board therefore finds that the Veteran's written testimony is insufficiently probative to warrant a grant of the claim. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letters from the RO to the Veteran dated in January 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c) (2011), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment reports, and his VA medical records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the Veteran is not shown to have one of the dental disorders listed under 38 C.F.R. § 4.150.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The Veteran's previously denied claim for service connection for PTSD is reopened, and to this extent the appeal is granted.  

Service connection for a broken front upper tooth is denied.  


REMAND

The Court has recently held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Thus, in accordance with Clemons, VA must consider whether the Veteran has any psychiatric disability other than PTSD that is etiologically related to his military service.  The medical evidence of record shows that the Veteran has diagnoses of acquired psychiatric disorders other than PTSD that include major depression/ depressive disorder NOS, as well as substance abuse disorders (direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990).  See VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998)). 

As such, the issue on appeal must be recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  Furthermore, this issue must be remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  In this case, the RO has not considered whether the Veteran's diagnoses of acquired psychiatric disorders, other than PTSD, are service-related.  Thus, additional development is needed. 

During the pendency of this appeal, a new version of 38 C.F.R. § 3.304  was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f) . On remand, he should be so notified. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD"; notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010). 

2.  Schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM- IV.  The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that his PTSD was caused by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis. 

If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) was caused by his service. 

The report of examination should include the complete rationale for all opinions expressed. 

3.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011). 

5.  Readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


